                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


HEATHER L. STEINHARDT,
                Petitioner,

       v.                                                Case No. 18-CV-1410

SARAH COOPER, Warden,
Taycheedah Correctional Institution,
                Respondent.


                                 DECISION AND ORDER

       Heather Steinhardt (“Steinhardt”) is a Wisconsin state prisoner currently

incarcerated at Taycheedah Correctional Institution. In 2014, Steinhardt pleaded no

contest to one count each of failure to act to prevent the sexual assault of a child, first-

degree sexual assault of a child under age 13 as a party to the crime, and child

enticement. She petitions this court for a writ of habeas corpus under 28 U.S.C. § 2254,

arguing that she was denied her Fifth Amendment right to be free from double jeopardy

and her Sixth Amendment right to effective assistance of counsel during the plea process.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       The charges against Steinhardt arose out of events occurring on April 1, 2013. 1

For roughly three years leading up that date, Steinhardt’s husband Walter Steinhardt




1 Facts about the events of April 1 are taken from the criminal complaint in petitioner’s
case. There was no preliminary hearing and, although additional facts were considered
during sentencing, Steinhardt’s unconditional no contest plea waived her double jeopardy
claim except to the extent it can be established from the record available to the trial court
at the time of the plea. United States v. Lockett, 859 F.3d 425, 427 (7th Cir. 2017).


                                           1
            Case 2:18-cv-01410-LA Filed 09/17/20 Page 1 of 10 Document 21
(“Walter”) 2, repeatedly expressed to Steinhardt his interest in having sex with F.G.,

Steinhardt’s daughter, who was at the time under 13 years old. On April 1, 2013, Walter

had, throughout the day, been “prodding” Steinhardt to allow her to have sexual

intercourse with F.G. Eventually, Steinhardt acquiesced. Steinhardt “went to one of the

other rooms were [sic] F.G. was and brought her into the bedroom that [she] shared with

Walter.” Walter “was prepared,” lying on the bed under the covers. Walter then told F.G.

to take off her clothes. Steinhardt “remained on the bed while Walter engaged in digital

penetration of F.G., Walter had F.G. engage in oral sex with him, and ultimately Walter

had sexual intercourse with F.G. placing his penis inside her vagina.” When Walter had

finished, F.G. left the room to take a shower and Steinhardt following her into the

bathroom.

         Steinhardt was charged with failure to protect a child from sexual assault contrary

to Wis. Stat. § 948.02(3) (“Count 1”), first-degree sexual assault of a child under 13 as a

party to a crime contrary to Wis. Stat. §§ 948.02(1)(e) and 939.05 (“Count 2”), and child

enticement contrary to Wis. Stat. § 948.07(1) (“Count 3”). She pleaded no contest to all

three charges and was sentenced to: 7.5 years of initial confinement and 5 years of

extended supervision on Count 1; 15 years of initial confinement and 10 years of extended

supervision on Count 2 (consecutive to Count 1); and 15 years of initial confinement and

10 years of extended supervision on Count 3 (concurrent to Count 2).

         Steinhardt filed a motion for postconviction relief, asking the circuit court to vacate

her conviction for Count 1. She argued that Counts 1 and 2 were multiplicitous, violating

her right to be free from double jeopardy. She also asked the circuit court to hold a hearing


2   Walter was F.G.’s stepfather.


                                          2
           Case 2:18-cv-01410-LA Filed 09/17/20 Page 2 of 10 Document 21
to determine whether her counsel was ineffective for failing to advise her of her potential

double jeopardy claim. The circuit court found Counts 1 and 2 were not multiplicitous and,

consequently, that her counsel had not been ineffective for failing to advise her of a

potential double jeopardy claim. Steinhardt appealed the decision.

       The Wisconsin Court of Appeals affirmed the decision. State v. Steinhardt, 2016

WI App 18, ¶ 1, aff’d, 2017 WI 62. It found that Steinhardt had “relinquished the right to

direct review of her double jeopardy claim” because the claim could not be resolved solely

on the basis of the record available to the circuit court at the time of her plea. Id. at ¶ 8

(citing State v. Kelty, 2006 WI 101, ¶ 8 (“[A] guilty plea relinquishes the right to assert a

multiplicity claim when the claim cannot be resolved on the record.”)). The court of

appeals also determined that Steinhardt did not sufficiently allege prejudice in her request

for a hearing on whether her counsel was ineffective. Id. at ¶ 11. Steinhardt sought review

by the Wisconsin Supreme Court, which was granted.

       The Wisconsin Supreme Court affirmed, addressing the merits of the complaint

rather than relying on the guilty-plea waiver rule. State v. Steinhardt, 2017 WI 62, ¶ 16

n.13. Consistent with Wisconsin law, the court applied a two-pronged test to determine

whether the charges were multiplicitous. Id. at ¶ 14 (citing State v. Anderson, 2019 Wis.2d

739, 746 (1998). Under the first prong, the court determined “whether the charged

offenses were identical in law and fact.” Id. Under the second, the court considered

whether the legislature had intended the multiple offenses to be brought as a single count.

Id.

       The Wisconsin Supreme Court concluded that the charges in Counts 1 and 2 were

identical in law, by virtue of Wis. Stat. § 939.66(2p) which makes Count 1 a lesser included




                                        3
         Case 2:18-cv-01410-LA Filed 09/17/20 Page 3 of 10 Document 21
offense of Count 2. Id. at ¶ 15. Limiting its review to the facts available when Steinhardt’s

plea was entered, the court found that the charges were not identical in fact. Id. Under

Wisconsin law, “[c]harged offense are not multiplicitous if the facts are either separated

in time or [are] of a significantly different nature.” Id. at ¶ 19 (quoting Anderson, 2019

Wis.2d at 749). The court found that Steinhardt committed two acts that were significantly

different in nature: (1) sitting on the bed observing Walter sexually assault F.G., an act of

omission supporting Count 1; and (2) bringing F.G. to the bedroom, an act of commission

supporting Count 2. Id. at ¶ 23. It found that each of these acts were “separate volitional

acts” and that each subjected F.G. to “a new and different humiliation, danger, and pain”

the court concluded that the charges were not identical in fact. Id.

       Under Wisconsin law, the results of the first prong of the test determine the

presumption under which the second prong is analyzed: if the offenses are different in

law or fact, “the presumption is that the legislature intended to permit cumulative

punishments.” Id. at ¶ 24 (quoting State v. Ziegler, 2012 WI 73, ¶ 62). Having determined

that the charges in this case were different in fact, the Wisconsin Supreme Court

examined four factors to determine legislative intent: (1) the applicable statutory

language; (2) the legislative history and context of the statutes; (3) the nature of the

proscribed conduct; and (4) the appropriateness of multiple punishments for the conduct.

Id. at ¶ 25.

       The court determined that none of the factors were sufficient to rebut the

presumption that the legislature had intended multiple punishments. Id. at ¶ 35. Under

the first factor, the court determined that a common sense reading of the statutes could

lead to the conclusion that the legislature intended multiple punishments because both




                                         4
          Case 2:18-cv-01410-LA Filed 09/17/20 Page 4 of 10 Document 21
offenses were listed in separate subsections of the statute. Id. at ¶ 28. Although Count 1

had been statutorily defined as a lesser included offense of Count 2, the finding of multiple

criminal “acts” negated this concern. Id. at ¶ 30. Regarding the second factor, the court

concluded that the relevant legislative history reflected a legislative desire to emphasize

the seriousness of crimes against children, indicating that cumulative punishments are

appropriate. Id. at 31. The third and fourth factors likewise failed to rebut the presumption

as Steinhardt had committed two separate acts and “multiple criminal punishments are

appropriate for multiple acts.” Id. at ¶¶ 33-34 (quoting State v. Church, 223 Wis.2d 641,

664 (1998)).

       Finding no merit to Steinhardt’s multiplicity argument, the court consequently found

that that her trial counsel could not have been ineffective in failing to raise it. Id. at ¶ 44.

                                        II. ANALYSIS

                                  A. STANDARD OF REVIEW

   The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) applies to a

habeas petition filed by a person in custody pursuant to a judgment of a state court. See

28 U.S.C. § 2254. It contains a deferential standard of review that prevents a federal

court from granting the writ with respect to any claim that was adjudicated on the merits

in state court unless the petitioner shows that the adjudication of the claim resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly

established federal law as determined by the Supreme Court of the United States or

was based on an unreasonable determination of the facts in light of the evidence

presented in the state court proceeding. Id. § 2254(d). The Wisconsin Court of Appeals




                                        5
         Case 2:18-cv-01410-LA Filed 09/17/20 Page 5 of 10 Document 21
adjudicated each of Steinhardt’s claims on the merits, and therefore AEDPA’s

deferential standard of review applies.

                                    B. Double Jeopardy

       The double jeopardy clause of the Fifth Amendment provides that the

government shall not put a person in jeopardy of life or limb twice “for the same

offense.” U.S. Const. amend. V. The protection against double jeopardy is enforceable

against the states through the Fourteenth Amendment. Benton v. Maryland, 395 U.S.

784 (1969). The clause affords a defendant three basic protections: (1) protection

against prosecution for the same offense after conviction; (2) protection against

prosecution for the same offences after acquittal; and (3) protection against multiple

punishments for the same offense in the same proceeding. Jones v. Thomas, 491 U.S.

376, 381 (1989). The third protection is implicated here.

       The protection is a limited one, as the Double Jeopardy Clause does not

preclude the imposition of multiple punishments for the same offense so long as the

legislature has authorized cumulative punishments. McCloud v. Deppisch, 409 F.3d

869, 873 (7th Cir. 2005) (citing Jones, 491 U.S. at 381). Because the substantive power

to prescribe crimes and determine punishments is vested with the legislature, the

question of whether punishments are multiple for double jeopardy purposes is

essentially one of legislative intent. Missouri v. Hunter, 459 U.S. 359, 366-68 (1983). “In

order to determine whether a given indictment contains multiplicitous counts, we look to

the applicable criminal statute to see what the allowable ‘unit’ of prosecution is—the

minimum amount of activity for which criminal liability attaches” United States v.

Allender, 62 F.3d 909, 912 (7th Cir. 1995). “Where the legislature ‘intended to impose




                                        6
         Case 2:18-cv-01410-LA Filed 09/17/20 Page 6 of 10 Document 21
multiple punishments, imposition of such sentences does not violate the Constitution.’”

Sanchez-Rengifo v. Caraway, 798 F.3d 532, 537 (7th Cir. 2015) (quoting Albernaz v.

United States, 450 U.S. 333, 3444 (1981)). “Thus, determining the permissibility of

imposing multiple punishments for one course of conduct is a matter of discerning the

legislature’s intent.” Id. The same is true for sentences imposed for violating state law.

Id. (citing Missouri, 459 U.S. at 368-69).

       Therefore, although a double jeopardy claim based on multiple punishments

presents a federal question, it is one that turns on the intent of the Wisconsin

legislature. McCloud, 409 F.3d at 875. Generally, state law errors are not cognizable in

federal habeas proceedings, Estelle v. Mcguire, 502 U.S. 62, 67-68 (1991), and “the

fact that the state court’s interpretation of state law happens to be central to the double

jeopardy analysis does not permit” me to review that interpretation. McCloud, 409 U.S.

at 874-75. The Wisconsin Supreme court undertook an inquiry into the minimum

amount of activity for which criminal liability attaches for failure to protect a child from

sexual assault and first degree sexual assault of a child under 13 as party to a crime. Its

inquiry relied on Wisconsin precedent that interpreted the relevant Wisconsin statutes.

Its conclusion, therefore, rests on state law and is not reviewable under § 2254. See

Onyeukwu v. Kemper, 2020 WL 1984315, at *4 (W.D. Wis. 2020) (finding that a

determination of whether a course of conduct was a single episode or multiple criminal

acts under Wisconsin’s sexual assault statute was a matter of state law); see also Bates

v. McCaughtry, 934 F.2d 99, 102 (7th Cir. 1991) (“A claim that the state court

misunderstood the substantive requirements of state law does not present a claim

under § 2254.”)




                                        7
         Case 2:18-cv-01410-LA Filed 09/17/20 Page 7 of 10 Document 21
       Violations of state laws are cognizable, however, if they result in a fundamental

unfairness and consequently violate a petitioner’s constitutional rights. Lechner v.

Frank, 341 F.3d 635, 642 (7th Cir. 2003). Under Wisconsin law:

       A person responsible for the welfare of a chile who has not attained the age of 16
       years is guilty of a Class F felony if that person has knowledge that another
       person intends to have, is having or has had sexual intercourse or sexual contact
       with the child, is physically and emotionally capable of taking action which will
       prevent the intercourse or contact from taking place or being repeated, fails to
       take that action and the failure to act exposes the child to an unreasonable risk
       that intercourse or contact may occur between the child and the other person or
       facilitates the intercourse or contact that does occur between the child and the
       other person.

Wis. Stat. § 948.02(3). The Wisconsin Supreme Court found that Count 1 was

supported by Steinhardt sitting on the bed throughout the sexual assault, and it is

reasonable to construe sitting on the bed during a sexual assault as a failure to take

action to prevent the assault. Under Wisconsin law, “Whoever has sexual contact with a

person who has not attained the age of 13 years is guilty” of first degree sexual assault

and anyone who “[i]ntentionally aids and abets the commission of” a crime may be

charged as a party to a crime. Wis. Stat. §§ 948.02(1)(e); 939.05(1); 939.05(2). The

Wisconsin Supreme Court found that Count 2 was supported by Steinhardt leading F.G.

to the bedroom, knowing what Walter intended, and it is reasonable to construe that

action as aiding and abetting Walter’s sexual contact with F.G. I cannot say it is

unreasonable to consider sitting on a bed and leading a child to a bedroom as acts of a

significantly different nature. See State v. Bergeron, 162 Wis.2d 521, 535 (Wis. App.

1991) (“where there is a separate volitional act, there is a basis for a separate charge”).

The petitioner has not identified, nor have I found, any Wisconsin precedent contrary to




                                        8
         Case 2:18-cv-01410-LA Filed 09/17/20 Page 8 of 10 Document 21
the court’s holding. Therefore, I cannot grant the petition based on a denial of

petitioner’s Fifth Amendment rights.

                            C. Ineffective Assistance of Counsel

       To establish ineffective assistance of counsel, a petitioner must show two things.

Strickland v. Washington, 466 U.S. 668, 687 (1984). First, she must show that “counsel’s

performance was deficient,” which requires her to show that counsel’s representation was

objectively unreasonable under the circumstances and prevailing professional norms,

bearing in mind that the court must strongly presume that counsel “rendered adequate

assistance and made all significant decisions in the exercise of reasonable professional

judgment.” Id. 687–91. Second, she must show that “the deficient performance prejudiced

the defense.” Id. at 687.

       Steinhardt claims that her counsel was deficient for failing to advise her of a

possible double jeopardy claim. A lawyer is not deficient for failing to raise a meritless

objection. Northern v. Boatwright, 594 F.3d 555, 561 (7th Cir. 2010). Because Steinhardt

has not shown that there was a viable double jeopardy claim, I cannot find that her

counsel was ineffective. Therefore, I cannot grant the petition based on the denial of

petitioner’s Sixth Amendment rights.




                                        9
         Case 2:18-cv-01410-LA Filed 09/17/20 Page 9 of 10 Document 21
                                     III. CONCLUSION

       For the reasons above, IT IS ORDERED that Steinhardt’s petition for a writ of

habeas corpus is DENIED. The Clerk of Court shall enter final judgment. Pursuant to Rule

11 of the Rules Governing § 2254 Cases, I find that petitioner has not made the showing

required by 28 U.S.C. § 2253(c)(2), so I will not issue a certificate of appealability.

       Dated at Milwaukee, Wisconsin, this 17th day of September, 2020.

                                           s/Lynn Adelman______
                                           LYNN ADELMAN
                                           District Judge




                                       10
        Case 2:18-cv-01410-LA Filed 09/17/20 Page 10 of 10 Document 21
